DETAILED ACTION
This office action is in response to amendments filed 12/29/2021. Claims 1-2 and 4-9 are pending. Claims 3 and 10 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/064573, filed on 06/05/19.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claims 1-2, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinpara et al. US 6979975 B1 (Hereinafter “Kinpara”).
Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
wherein a rotor position smoothed value (ORR) is determined from smoothing a multiplicity of rotor position values (OR).
and a smoothing unit for determining a rotor position smoothed value (OR,) determined from smoothing a multiplicity of rotor position values (OR).
wherein the rotor rotational speed (nR) is obtained from monitoring the rotor position (OR), and wherein a rotor position smoothed value (ORR) is determined from smoothing a multiplicity of rotor position values (OR).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CORTEZ M COOK/      Examiner, Art Unit 2846